
	

114 HR 4559 IH: United States Commission on the Organization of Petroleum Exporting Countries Act of 2016
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4559
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Franks of Arizona (for himself, Mr. Peterson, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the United States Commission on the Organization of Petroleum Exporting Countries, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the United States Commission on the Organization of Petroleum Exporting Countries Act of 2016. 2.EstablishmentThere is hereby established a commission to be known as the United States Commission on the Organization of Petroleum Exporting Countries (in this Act referred to as the Commission).
		3.Duties of Commission
 (a)In generalThe Commission shall investigate any anti-competitive involvement of the Organization of Petroleum Exporting Countries (OPEC), its member nations, and affiliated entities in oil markets and make recommendations to reduce the adverse impacts on the United States of such involvement.
 (b)Specific dutiesThe Commission shall— (1)investigate behavior of OPEC, its member nations, and affiliated entities, including national oil companies, designed to disadvantage United States oil producers and secure market power through anti-competitive behavior;
 (2)assess the impact of OPEC’s policies on United States economic and energy security interests, including on innovation in both energy production and the transportation of goods and people;
 (3)assess existing relationships of Federal agencies with OPEC and the extent to which Federal officials are making efforts to mitigate the impact of any potential anti-competitive actions by OPEC; and
 (4)produce recommendations on reducing the adverse impacts on the United States of such activities, including through policy reform in the areas of taxes, trade, defense, and research and development, and diplomacy, among others.
				4.Members of Commission
 (a)Number and appointmentThe Commission shall be composed of 16 members appointed by the President as follows: (1)4 members shall be appointed from among individuals independently determined by the President to be qualified for appointment.
 (2)4 members shall be appointed from a list of 8 individuals who shall be nominated by the majority leader of the Senate in consultation with the chairman of the Committee on Energy and Natural Resources of the Senate.
 (3)4 members shall be appointed from a list of 8 individuals who shall be nominated by the Speaker of the House of Representatives in consultation with the chairman of the Committee on Energy and Commerce and the chairman of the Committee on Natural Resources of the House of Representatives.
 (4)2 members shall be appointed from a list of 4 individuals who shall be nominated by the minority leader of the Senate in consultation with the ranking member of the Committee on Energy and Natural Resources of the Senate.
 (5)2 members shall be appointed from a list of 4 individuals who shall be nominated by the minority leader of the House of Representatives in consultation with the ranking member of the Committee on Energy and Commerce and the ranking member of the Committee on Natural Resources of the House of Representatives.
				(b)Qualifications
 (1)In generalIn making appointments under this section, the President shall give consideration to individuals who are knowledgeable on energy issues, including oil market dynamics, oil and gas exploration and production, crude oil refining, oil and gas pipelines, transportation-related fuel consumption, oil use efficiency, national security, foreign policy, macroeconomics, labor, environment, logistics, shipping, tourism, consumer goods, manufacturing, and tourism.
 (2)Balance of expertise areasIn making appointments under this section, the President shall seek to ensure the membership of the Commission is balanced by area of expertise to the extent consistent with maintaining the highest level of expertise on the Commission.
 (3)U.S. citizen requirementMembers of the Commission shall be United States citizens. (c)Timing of appointmentsAppointments to the Commission shall be made not later than 60 days after the date of enactment of this Act.
 (d)Terms; vacanciesEach member shall be appointed for the duration of the Commission. Any vacancy in the Commission shall not affect its powers, and shall be filled in the manner in which the original appointment was made.
 (e)ChairmanThe chairman of the Commission shall be selected by the President. The chairman of the Commission shall be responsible for—
 (1)the assignment of duties and responsibilities among staff personnel and their continuing supervision; and
 (2)the use and expenditure of funds available to the Commission. (f)Meetings (1)AdministrationAll meetings of the Commission shall be open to the public, except that a meeting or any portion of it may be closed to the public if it concerns matters or information described in section 552b(c) of title 5, United States Code. Interested persons shall be permitted to appear at open meetings and present oral or written statements on the subject matter of the meeting. The Commission may administer oaths or affirmations to any person appearing before it.
				(2)Notice; minutes; public availability of documents
 (A)NoticeAll open meetings of the Commission shall be preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting.
 (B)MinutesMinutes of each meeting shall be kept and shall contain a record of the people present, a description of the discussion that occurred, and copies of all statements filed. Subject to section 552 of title 5, United States Code, the minutes and records of all meetings and other documents that were made available to or prepared for the Commission shall be available for public inspection and copying at a single location in the offices of the Commission.
 (3)Initial meetingThe Commission shall hold its first meeting within 30 days after all members of the Commission have been appointed.
				5.Staffing and resources
 (a)StaffingThe chairman of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary for the Commission to perform its duties. The executive director shall be compensated at a rate not to exceed the rate payable for Level IV of the Executive Schedule under chapter 53 of title 5, United States Code. The chairman shall select staff from among qualified individuals who are citizens of the United States.
 (b)ResourcesIn carrying out its duties under section 3, the Commission— (1)is authorized to secure directly from any Federal department or agency any information it deems necessary to carry out its functions under this Act, and each such department or agency is authorized to cooperate with the Commission and, to the extent permitted by law, to furnish such information (other than information described in section 552(b)(1)(A) of title 5, United States Code) to the Commission, upon the request of the Commission;
 (2)may enter into contracts, subject to the availability of appropriations for contracting, and employ such staff experts and consultants as may be necessary to carry out the duties of the Commission, as provided by section 3109 of title 5, United States Code; and
 (3)shall establish a multidisciplinary science and technical advisory panel of experts in the field of energy to assist the Commission in preparing its report, including ensuring that the scientific and technical information considered by the Commission is based on the best information available.
				6.Report
 (a)ReportNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to Congress and the President a report of its findings and recommendations regarding the activities required by section 3.
 (b)Administrative procedure for report and reviewChapter 5 and chapter 7 of title 5, United States Code, do not apply to the preparation, review, or submission of the report required by subsection (a).
 7.TerminationThe Commission shall terminate not later than 90 days after the date on which the Commission submits its report under section 6.
		8.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000 for fiscal years 2017 and 2018.
 (b)AvailabilityAmounts authorized to be appropriated under subsection (a) are authorized to remain available until expended.
 9.Policy recommendationsNot later than 90 days after receiving the report of the Commission under section 6, the President shall submit to Congress a statement of proposals to implement or respond to the Commission’s recommendations contained in the report.
		
